DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 6 require that a two-phase flow measurement (claim 1) and a differential pressure measurement (claim 6) value is at least partially stored. How is a value partially stored? It is stored or it isn’t. The specification as filed does contain this language, however, there is nothing that described what partially storing a value actually is or how it is done. Without this disclosure, one of ordinary skill in the art cannot partially store a value and thus the specification is lacking an adequate written description. Since claim 1 has an issue with the written description with the specification as presented, then claims 2-15, which depend from claim 1, have an inadequate written description as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "from the stored two-phase measurement" in the sixth paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 lacks an antecedent basis, then claims 2-15, which depend from claim 1, lack antecedent basis as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (U.S. Patent Application Publication Number 2001/0045134; hereinafter referred to as Henry).  Henry discloses a flowmeter is disclosed. The flowmeter includes a vibratable conduit, and a driver connected to the conduit that is operable to impart motion to the conduit. A sensor is connected to the conduit and is operable to sense the motion of the conduit and generate a sensor signal. A controller is connected to receive the sensor signal. The controller is operable to detect a single-phase flow condition and process the sensor signal using a first process during the single-phase flow condition to generate a validated mass-flow measurement. The controller is also operable to detect a two-phase flow condition and process the sensor signal using a second process during the two-phase flow condition to generate the validated mass-flow measurement (Please see the abstract).
With respect to claim 1, Henry discloses and illustrates a method for determining flow measurement values of a Coriolis mass flowmeter in the presence of a two-phase flow of a two-phase medium (see the abstract. A Coriolis flowmeter is disclosed at least in paragraph [0004] having a gas phase  in a two-phase measurement interval (see paragraph [0501]for a gas phase of a two-phase measurement interval) and a subsequent presence of a single-phase flow of a single-phase medium not having a gas phase in a single-phase measurement interval (see the abstract, paragraph [0006] for single-phase measurements and paragraph [0531] specifically discloses a single phase liquid density, thus the single phase medium is liquid), comprising: characterized in that detecting the start time of the two-phase measurement interval is detected at the onset of the two-phase flow that detecting the end time-tera of the two-phase measurement interval is detected at the end of the presence of the two-phase flow; that, in the two-phase measurement interval (this limitation is not explicitly disclosed. However, Henry does explicitly disclose in paragraph [0151] that the start of measurement cycles is found. If measurement cycles are found, then one can find the end of cycles as well since it is more than one cycle disclosed as found then the start and end time of at least two cycles is deemed to be disclosed), determining and at least partially storing two-phase flow measurement values of the two-phase flow are determined and at least partially stored (paragraph [0021] discloses the storing of values of data so it is deemed to be at least partially stored); that, in the single-phase measurement interval, determining at least one state variable of the single-phase medium is determined ; that, from the stored two-phase flow measurement values, and from the at least one state variable of the single-phase medium determined in the single phase measurement interval (paragraph [0024] discloses making measurements in a single phase condition), determining subsequently corrected two-phase flow measurement values, are determined as at least indirect input variables of a correction calculation; and that outputting the corrected two-phase flow measurement values, are output as individual values or are output as part of a cumulative flow measurement value (paragraph [0024] discloses making measurements in a two-phase condition with an error correction factor. Paragraph [0542] discloses a total uncorrected flow measurement.).
With respect to claim 2, the method according to claim 1, further comprising: determining at least the density of the single-phase medium is determined as state variable of the single-phase medium; and is used using at least the density of the single-phase medium as at least an indirect input variable of the correction calculation is disclosed in paragraph [0531] as a single-phase density measurement is disclosed. 
With respect to claim 3, the method according to claim 2, further comprising: calculating the gas-volume fraction GVF of the two-phase medium is calculated using the density of the single-phase medium; and using the calculated gas-volume fraction GVF of the two-phase medium is used as a direct input variable of the correction calculation;; wherein the gas volume fraction GVF of the two-phase medium is calculated particular by forming the quotient of the difference between the density of the single-phase medium and the density  of the two-phase medium and the density of the single-phase medium, and wherein the quotient is formed from the difference between the density of the single-phase medium and the density of the two-phase medium and the difference between the density of the single-phase medium and the density-pc of the gas phase of the two-phase medium is not explicitly disclosed. However, the reference mentions a void fraction in paragraph [0438] that is deemed to be an obvious equivalent to the claimed GVF. 
With respect to claim 4, the method according to claim 3, further comprising: determining the density of the gas phase of the two-phase medium determined by measuring the temperature of the two-phase medium and measuring the pressure at the outflow side of the Coriolis mass flowmeter; and determining the density of the gas phase of the two-phase mediums determined based on the measured temperature of the two-phase medium and based on the measured pressure at the outflow side of the Coriolis mass flowmeter is disclosed in paragraph [0087] which disclose s making temperature and density measurements. 
With respect to claim 6, a pressure drop, thus a pressure difference, is disclosed to be used in the measurements in paragraph [0441]. 
With respect to claim 7, a correction calculation that is deemed to be an obvious equivalent to the correction calculation and procedure claimed is disclosed to be used in paragraph [0024]. 
With respect to claim 8, the use of a neural network for the error calculation is disclosed in paragraphs [0007], [0008], and [0019]. 
With respect to claim 9, the use of a multi-layer neural network is disclosed in paragraph [0008] and is deemed to be a functional equivalent to the claimed multi-layer neural network. 
With respect to claims10 and 11, the use of a training data set with the neural network is disclosed in paragraph [0008].
With respect to claim 12, the reference discloses the storing of measurements in paragraph [0022] and carrying out a correction calculation in at least paragraph [0024].
With respect to claim 13, Henry discloses and illustrates a Coriolis mass flowmeter (100) comprising: at least one measuring tube (120) through which a medium can flow, at least one oscillation generator (115), at least two oscillation sensors (110); and at least one control and evaluation unit (105), wherein the control and evaluation unit is designed such that, it operates such as disclosed in the method discussed above with respect to claim 1, is disclosed. 
With respect to claim 14, the Coriolis mass flowmeter according to claim 13, the density of the single-phase medium is determined as state variable of the single-phase medium; and is used using at least the density of the single-phase medium as at least an indirect input variable of the correction calculation is disclosed in paragraph [0531] as a single-phase density measurement is disclosed.
With respect to claim 15, the Coriolis mass flowmeter according to claim 13, wherein the start time of the two-phase measurement interval is detected at the onset of the two-phase flow and/or that the end time of the two-phase measurement interval is detected at the end of the presence of the two-phase flow by evaluating the level of the excitation signal of the oscillation generator and/or by evaluating the level of the sensor signal of the oscillation sensor, in particular; wherein the start time of the two-phase measurement interval is detected when a limit height of the excitation signal and/or of the sensor signal is exceeded; and in wherein the end time of the two-phase measurement interval is detected when the excitation signal and/or the sensor signal falls below a limit height is not explicitly disclosed. However, Henry does explicitly disclose in paragraph [0151] that the start of measurement cycles is found. If measurement cycles are found, then one can find the end of cycles as well since it is more than one cycle disclosed as found then the start and end time of at least two cycles is deemed to be disclosed.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry as applied to claim 1 above, and further in view of Schollenberger et al. (U.S. Patent Application Publication Number 2018/0003538; hereinafter referred to as Schollenberger). Schollenberger discloses a method for operating a vibratory flowmeter (5) is provided. The method includes placing a process fluid in the vibratory meter (5) and measuring entrained gas in the process fluid. A measurement confidence level is determined for at least one operating variable (Please see the abstract). Both references are means of correcting flowmeter measurements and are thus in a similar field of endeavor. 
With respect to claim 5, while Henry does not disclose using viscosity measurements with the flowmeter at all, Schollenberger, discloses in paragraph [0056] a number of measurements that are used for making measurements, including viscosity, and thus the means of using viscosity and accounting for viscosity for measurements would be deemed as obvious to one of ordinary skill in the art at the time of the invention, as using viscosity as taught in Schollenberger can be used in the system of Henry to provide a complete picture of the flow in the system as Schollenberger discloses that viscosity is known to be accounted for.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



December 5, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855